Citation Nr: 1027827	
Decision Date: 07/26/10    Archive Date: 08/10/10	

DOCKET NO.  09-13 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a chronic heart 
disorder, claimed as premature ventricular contractions with 
supraventricular tachycardia, to include as secondary to anxiety 
and/or ionizing radiation. 

2.  Entitlement to service connection for a chronic skin 
disorder, claimed as "boils." 

3.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as anxiety disorder with survivor guilt. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 
1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2008 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

A review of the record in this case raises some question as to 
the exact nature and etiology of the Veteran's claimed heart, 
psychiatric, and skin disabilities.  In that regard, a review of 
service treatment records discloses that, with the exception of a 
September 1967 entrance examination, at which time the Veteran 
gave a "history of boils," service treatment records are negative 
for any of the disabilities at issue.  In point of fact, the 
earliest clinical indication of the presence of any of those 
disabilities is revealed by VA and private treatment records 
dated in 2007, almost 40 years following the Veteran's discharge 
from service.

Nonetheless, the Veteran has in the past and continues to assert 
that his current heart problems, skin disorder, and psychiatric 
disability had their origin during his period of active military 
service.  In the alternative, it is further contended that the 
Veteran's current heart disorder is in some way proximately due 
to, the result of, or aggravated by his anxiety.

The Board observes that, at the time of the aforementioned rating 
decision in June 2008, it was noted that the Veteran had failed 
to provide the RO with the complete addresses of various private 
medical facilities, including Community Memorial Hospital and 
Shore Cardiology Hospital, where he had reportedly received 
treatment for the various disabilities at issue.  However, in 
subsequent correspondence of July 2009, and once again during the 
course of a hearing before the Board in January 2010, the Veteran 
provided rather extensive information regarding private treatment 
for his claimed heart, skin, and psychiatric disabilities.  
Significantly, that information included reported treatment for 
boils in the 1970's at St. Vincent's Hospital located in Staten 
Island, New York, as well as in the 1980's and 1990's at the VA 
Brick Community Based Outpatient Clinic (Brick) and Community 
Memorial Hospital.  Moreover, according to the Veteran, in 2000, 
he received treatment for his "heart condition" from a Dr. Divta 
(or DeVita) at Shore Cardiology.  Significantly, none of the 
aforementioned treatment records are at this time a part of the 
Veteran's claims folder.  This is the case notwithstanding the 
fact that, appended to the Veteran's July 2009 correspondence is 
a note, apparently from the RO, to the effect that such records 
should be obtained.

The Board notes that, in a clinical record of January 2010, a 
private physician's assistant, Ashley L. Falis, working in 
conjunction with the Veteran's dermatologist, wrote that the 
Veteran had been under their care since April of 2007 for a 
chronic skin disorder consisting of abscesses and folliculitis, 
for which he had been furnished medication.  Moreover, in an 
accompanying clinical note, likewise dated in January 2010, the 
Veteran's private psychiatrist, Mohamed H. Yosry, indicated that 
the Veteran had been under his care for a mood disorder with 
social phobia.  Significantly, none of the actual records 
representing treatment for the Veteran's psychiatric or skin 
disorders are at this time a part of his claims folder.

Finally, the Board observes that, following outpatient treatment 
in August 2008, a VA clinical psychologist indicated that, in his 
opinion, it was "more likely than not" the case that the 
Veteran's guilty/depressive feelings had begun "while he was in 
the military."  However, there is no indication that, at the time 
of the rendering of that opinion, the VA psychologist had access 
to either the Veteran's service treatment records, or his VA 
claims folder.  Under the circumstances, further development of 
the evidence is necessary prior to a final adjudication of the 
Veteran's claim for service connection.  See 38 C.F.R. § 3.159 
(2009).

Accordingly, in light of the aforementioned, the case is REMANDED 
to the RO/AMC for the following actions:  

1.  The RO/AMC should contact the Veteran, 
with a request that he provide the full 
address for Shore Cardiology Hospital 
[where he reportedly received treatment for 
his heart condition from Dr. Divta (or 
DeVita)], as well as for St. Vincent's 
Hospital in Staten Island, New York and 
Community Memorial Hospital.  Following 
receipt of that information, the RO/AMC 
should contact each of those facilities, 
with a request that they provide copies of 
any and all records of treatment of the 
Veteran at their facilities.  All such 
records, when obtained, should be made a 
part of the Veteran's claims folder.  The 
Veteran should be requested to sign the 
necessary authorization for release of such 
private medical records to the VA.  
Moreover, all attempts to procure those 
records should be documented in the file.  
If the RO/AMC cannot obtain the records in 
question, a notation to that effect should 
be included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.  

2.  The RO/AMC should then contact the 
aforementioned Dr. Mohammed H. Yosry and 
Ashley L. Falis, P.A. (whose addresses are 
contained in the Veteran's claims folder), 
with a request that they provide copies of 
any and all records of treatment they have 
provided the Veteran.  Once again, the 
Veteran should be requested to sign the 
necessary authorization for release of any 
private medical records to the VA.  All 
attempts to procure such records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the file.  In addition, the 
Veteran and his representative should be 
informed of any such problem.  

3.  The RO should obtain any pertinent VA 
inpatient or outpatient treatment records, 
including from Brick dated from 1980 to 
August 2007 and from January 2010 to the 
present and from any other VA facility 
dated from January 2010 to the present and 
incorporate any records obtained in the 
claims folder.  All attempts to procure 
such records should be documented in the 
file.  If the RO/AMC cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the file.  
In addition, the Veteran and his 
representative should be informed of any 
such problem.  

4.  The Veteran should then be afforded VA 
psychiatric, cardiovascular, and 
dermatologic examinations in order to more 
accurately determine the exact nature and 
etiology of his claimed heart, psychiatric, 
and skin disabilities.  The RO is advised 
that the Veteran must be given adequate 
notice of the date and place of any 
requested examinations, and a copy of all 
such notifications must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination or examinations 
without good cause may have an adverse 
effect on his claims.  All reports of 
examination should include a complete 
rationale for any opinion expressed, 
and the claims folder must be made 
available to the examiners prior to the 
examinations.  

As regards the requested examinations, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the cardiovascular 
examination, the examiner should 
specifically comment as to whether the 
Veteran currently suffers from a chronic, 
clinically identifiable heart disorder and, 
if so, whether that disorder as likely as 
not had its origin during the Veteran's 
period of active military service.

Following completion of the psychiatric 
examination, the examining psychiatrist 
should specifically comment as to whether 
the Veteran's current psychiatric disorder 
as likely as not had its origin during the 
Veteran's period of active military 
service.

Should it be determined that the Veteran's 
psychiatric disorder (including an anxiety 
disorder with survivor guilt) did, in fact, 
have its origin during his period of active 
military service, an additional opinion is 
requested as to whether any identified 
heart disorder is as likely as not 
proximately due to, the result of, or 
aggravated by that psychiatric disorder.

Following completion of the dermatologic 
examination, the examiner should 
specifically comment as to whether the 
Veteran currently suffers from a chronic, 
clinically identifiable skin disorder and, 
if so, whether that disorder as likely as 
not had its origin during the Veteran's 
period of active military service.

5.  The RO/AMC should then readjudicate the 
Veteran's claims for service connection for 
a chronic heart disorder (claimed as 
premature ventricular contractions with 
supraventricular tachycardia), a chronic 
skin disorder (claimed as "boils"), and an 
acquired psychiatric disorder, claimed as 
anxiety disorder with survivor guilt.  
Should the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant action 
taken on the claims for benefits since the 
issuance of a Statement of the Case in 
April 2009, and should specifically take 
into account the Veteran's claim for 
service connection for a chronic heart 
disorder as in some way causally 
related to inservice ionizing 
radiation.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                  
_________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



